DETAILED ACTION


Allowable Subject Matter
Claims 1, 2, 4 and 6 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method for generating image data, the method comprising: 
displaying a first object corresponding to a first video image on a display surface; 
displaying a second object corresponding to a second video image on the display surface; and 
generating an image data representing a 
the first video image has a time length that is a predetermined time divided by m, m being an integer equal to or greater than 1, 
the second video image has a time length that is the predetermined time divided by n, n being an integer equal to or greater than 1, 

display of the second video image is executed the n times. 
However in the context of claim 1 as a whole, the prior art does not teach “m and n are different integers.” Therefore, Claim 1 as a whole is allowable.
Claim 6 is allowable for the same reason described as above.
The corresponding dependent claims are allowed accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611